Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	Claims 1-6, 8-15 and 17-22 are pending in the application and are currently subject to restriction. It is noted that claim 18 recites the method of claim 1, while claim 1 is a composition.  As the method cannot be classified, claim 18 has not been placed in any Group at this time.  If claim 18 is amended to correct its dependency it will then be determined which Group it is part of.  Appropriate correction is required.


Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:


Group I, claims 1-6 and 8-9, drawn to a composition comprising:  2one or more integrin activators capable of single agent anti-cancer activity, 4wherein the integrin activators target integrins including a4Bl, a4B7, a5Bl, aLB2 and/or 5aVB3 improving binding to their respective ligands including VCAM-1, fibronectin, MAdCAM-1, 6ICAM-1, ICAM-2, and/or vitronectin, and  7wherein the compositions treat, ameliorate, and/or reduce symptoms of cancers, cancerous growths, and/or solid cancerous tumors, classified, for example, in C07K 16/00.


Group II, claims 10-15, 17 and 20-21, drawn to methods to treat cancers having solid tumors comprising: administering one or more integrin activators capable of single agent anti-cancer activity, 4wherein the integrin activators target integrins including a4Bl, a4B7, a5Bl, aLB2 and/or 5aVB3 improving binding to their respective ligands including VCAM-1, fibronectin, 

Group III, claims 19 and 22, drawn to methods for priming t-cells comprising:  2contacting (a) antigen presenting cells and/or T-cells, (b) one or more anti-cancer antigens, 3and (c) an effective amount of one or more integrin activators, 4wherein the effective amount is between about 1 fM and about 500 pM, 5wherein the one or more integrin activators are capable of improving priming and activating 6antigen presenting cells and/or T-cells, and  7wherein the one or more integrin activators target integrins including a4Bl, a4B7, a5Bl, aLB2 and/or 5aVB3 improving binding to their respective ligands including VCAM-1, fibronectin, 9MAdCAM-1, ICAM-1, ICAM-2, and/or vitronectin, classified, for example, in A61K 39/00.



3. 	The inventions of Groups I-III are patentably distinct, each from the other because of the following reasons: 

Inventions of Group I and Groups II-III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of Group I could be used in a materially different process such as binding antigens or treating other diseases, which differs in the method objectives, method steps and parameters from the methods of Groups II-III and is therefore distinct.  
Because the inventions of Group I and Groups II-III are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination of the product of Group I together with the processes of Groups II would be a serious burden.

The methods of inventions of Groups II-III are materially different processes comprising different method objectives, process steps, reagents used and/or endpoints.  For example, Group II recites treating ca, not required by Group III, while Group IV recites priming T cells, not required by Group II and each Group recites different method steps used to achieve the objective.  Thus, each Group differs in method objectives, method steps and parameters and endpoints and is a materially distinct process comprising different method objectives, process steps, reagents used and/or endpoints. 
Because the inventions are distinct for these reasons, each has achieved a different status in the art, as evidenced in some instances by their different classifications and/or, in other instances, by their art-recognized divergences.  Accordingly, the examination of each of the inventions would require a different search.  Moreover, the search required to consider any one of the inventions is not the same, nor is it coextensive with the search necessary to consider any of the others.   For example, wherein each method is drawn to a different objective consideration of different non-prior art issues would be required.   As consideration of claims directed to these inventions would require different searches and consideration of different non-prior art issues, the examination of more than one would be a serious burden.
	Since the inventions of Groups I-III have been shown to be patentably distinct, each from the other, and because the examination of more than one could not be made without serious burden, it is proper to 

4.	This application contains claims directed to more than one species of the generic invention of Groups I-II, wherein the compound has the formula of claim 5, 14 or 21.

Therefore, each variable position must be structurally defined by a single structural species.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  
The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species.  In this case, each species set forth above recites a distinct structure which would require different searches.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


5.	This application contains claims directed to more than one species of the generic invention of Groups I-III, wherein the integrin is selected from the integrins of claim 1, 10 or 19.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


6.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejections are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 

Respectfully,							
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643					
October 25, 2021